DECISION
The application of the above-named defendant for a review of the sentence for Count I, Aggravated Kidnaping, 10 years; Count II, Sexual Assault, 15 years; sentences to run consecutively; and a recommendation that prior to release, the Defendant be afforded the opportunity of receiving inpatient care at a sex offender program; DANGEROUS DESIGNATION, imposed on September 24, 1981, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
This Court would strongly recommend that the administrative authorities at the Montana State Prison expedite enrollment in the Sex Offender Program at MSP.
We wish to thank Pat Wise of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas C. Honzel, Douglas Harkin, Judges.